Title: To Benjamin Franklin from Thomas Cumming, 7 October 1763
From: Cumming, Thomas
To: Franklin, Benjamin


Dear and much esteemed Friend
London 7th. Oct. 1763.
It was a happy Opportunity I had, in Capt. Stout’s return to Philadelphia; as, unless it had been for that, I should not have been so fully convinced, of thy Readiness, to pay Regard to my Recommendations. I acknowledge myself thy Debtor; but alas, I must rely on thy Goodness, to accept of that Acknowledgment, instead of Value received! Even that Request encreases my Debt; not only so, but from thy Benevolence, which is inseparably connected with thy very Name; every where, I am emboldened, to contract a fresh Debt, which, in itself, will amount, almost, to as much as all my former put together! In short,
I was lately applied to, by a very particular Acquaintance of mine, Griffith Jones Printer in Fleet Street (who served an Apprenticeship to—Boyer whom thou knowst, I think) for my Advice, how and where abroad, to send his Son to? The Letter my Friend sends herewith, and the Indentures, &c. save me the Trouble, and thee, of adding more on that Head.
Neither thou nor any one else, who know us both, and that I have the Happiness of knowing thee, will be surprized, that thou shouldst be the first that should occur to me, and that in an Instant, on such an Occasion; even, had the Lad been mine own and only Child.
The great Distance betwixt us, will plead my Excuse, for thus precipipately throwing a Load on thy Shoulders. The Exigence of the Case required it.

It will, I make no Doubt, appear to thee, that, at least, his (the Boy’s Passage) should have been paid by his Father, here. The Father expected no other; but I frankly own, I advised the Step taken. My Reasons for doing so were these: First, it would lessen the Expence of Grief and Cash to the Parents, at parting with their beloved Son: And in Truth, it would be Cruelty not to do it, by any just Means. Secondly, I know, that a Lad of his Capacity, Qualifications and Experience in his Business, is well worth so much Money to any Master, who will take him for the Term of Years he has to serve. Thirdly, and above all, because it would convince the Boy, that he was more obliged to be obedient, diligent, &c. as a bought, than as merely, a bound, Apprentice. I therefore hope, for these Reasons, thou wilt, at least, think I meant justly and well, with Respect to all Parties. But if thou should’st be of a different Opinion, I must request, that thou wilt advance the Money, and send an Order upon me for it, and it shall be duely honoured.
Although the Boy is assigned over to thee, yet I well know, that thou wilt be no more over him, than thou art over thy other Boys at the College, and every Inhabitant of the City, who may be all looked upon as thy Children: My worthy Friend and Countryman David Hall, I hope will be immediately over him. Better, I have assured his Brother Jones, he could not wish his Son, than under him. Be that as it may, the Boy is thrown by my Means under thy sole Care, and disposal. I cannot but hope, through thee, he may turn out an useful Citizen of Philadelphia, a Credit to thee, an Honour and Blessing to his Parents, and above all (and which must follow) that his Life will redound to his own Interest and Happiness here and hereafter. If he makes as good, as ingenious and as amiable a Man as his Father, I could wish for no better from a Son, had I one of mine own.
I did not forget thy Commission, concerning my 2d. best Friend, the Earl of Shelburne. I shewed him thy Letter. But his Brother has been all this Summer in Paris, and is not yet returned. There to my Eye-Sight, at least, last June, he out shines all that Showy City, in Splendid Equipages, &c. &c. &c. Lord Shelburne was very glad (as every body is) to hear of thy Welfare, and more so in being remembered by thee. He told me, he had intended, on his being appointed first Lord of Trade, to have wrote to thee, for any Information, relating to the publick Good of thy Province, or the British Interest in general in America; and as he was then exceedingly busy with the Duties of his Office desired I would write to thee what his Request was, and that he should be greatly obliged to thee to favour him from Time to Time with thy Hints and Advice. But, the Turbulence, of an unreasonable, all-aspiring, routted Faction, occasioned, amongst other Changes, that of his chusing to resign! In short, he had a principal Hand in the K’s sending for that Man, who, when he came, wanted, proposed, no less, than to be K. himself de facto! But, my Situation is such, that they may write News of that Sort, for me, who please.
Notwithstanding L.S. has resigned, as he has been at a Board, as he still is as much the King’s Favourite as ever, as he may, soon too, again be replaced, or accept of some other high Employment, as he always must have great Interest every where, and as he desired thee to write to him, I think it would not be amiss, that thou shouldst, without taking Notice of my not writing till after his Resignation. He does not know, but that I wrote before; and therefore must expect thou wilt. Pray don’t slight him, because out. (for he was not outted.)

I can see the tender Father in every Thing thou dos’t and say’st, of the King’s Representative in the N. Jerseys. Thence, thy Wish and mine not according in Respect to his Translation. As a Friend to extensive Utility in general, and as a Well-wisher to him and his immediate Family in particular, I continue still of the same Opinion. To him, when thou first see’st, or writest I must beg, after thy best (and most deservedly best) and welbeloved Bedfellow (if she has not forgot having seen me) to be most affectionately remembered. Pray how does thy only (and once, amiable Child of a) Daughter do? I dare say she is marriageable. Is she tied? If so, and with all Consents, she must be happy. Art thou Grand Papa?
Having almost finished, and fully tired myself, it is Time I should thank thee for thy kind mentioning my Name to my Virginia Friends (many of whom I love most dearly) and for thy Intententions [sic] of shewing Civilities to honest, meritorious Capt. Stout. Had he had Friends here, equal to his Desert, he must have been now high in the List of Post Captains! Pray is my very old Acquaintance David James Dove yet living? If he be, and in your Province, I shall be obliged to thee, if thou wilt remember me to him also. I was the happy or unhappy (he knows best) Means, of his ever crossing over the Atlantick. I could almost ask after my quondam Friend Israel Pemberton but, I fancy he would not thank me if he knew it.
Last Week I told my Friends Smith and Wright, Bankers, that I intended writing to thee soon. They present their Respects, and expected to have heard from thee. They are a Couple of sensible, expert, careful young Men, are encreasing their Business daily, and promise, I think, of being soon among the first of their Profession. I am, my invaluable Friend, Thine, in all Sincerity, and Affection.
Thomas Cumming.
P.S. Lord Shelburne sends his Compliments to thee.
